Citation Nr: 0916512	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right thumb injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left ear scar. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and an observer


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from January 1962 to 
April 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to 
service connection for residuals of right thumb injury and 
for a left ear scar.  

In a February 2008 rating decision, the RO granted service 
connection for a left ear scar and assigned a 10 percent 
rating effective July 18, 2005.  Thereafter, the Veteran 
perfected an appeal as to the initial evaluation assigned for 
his service-connected left ear scar disability.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Residuals of a right thumb injury are shown to be due to 
events incurred during the Veteran's period of active 
service.

3.  The Veteran's residuals of a left ear scar do not result 
in any disfigurement.



CONCLUSIONS OF LAW

1.  Residuals of a right thumb injury were incurred as a 
result of active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left ear scar have not been met during the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for entitlement to service 
connection for a right thumb disability and left ear scar 
were received in July 2005.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  In a February 2008 rating decision, the RO awarded the 
Veteran service connection and assigned a 10 percent rating 
for a left ear scar pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).

Thereafter, the claims were reviewed and a statement of the 
case (SOC) was issued for the claim for an increased 
evaluation for the left ear scar in August 2008.  A 
supplemental statement of the case (SSOC) was issued for the 
claim of entitlement to service connection for a right thumb 
disability in September 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

The claim for an initial evaluation in excess of 10 percent 
for left ear scar is a downstream issue from the grant of 
service connection, and was initiated via a notice of 
disagreement.  Hence, there is no duty to provide any 
additional notice in this case.  The Board has also 
considered the VCAA provisions with regard to the issue of 
entitlement to service connection for residuals of a right 
thumb injury on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
the claim is necessary at the present time.

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. § 5103(a) for increased-compensation claims.  
Notice as to this matter was provided in May 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with a VA medical 
examination to assess the severity of his service-connected 
left ear scar.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection for Residuals of a Right Thumb Injury

The Veteran contends he is entitled to service connection for 
a right thumb disability incurred as a result of an injury 
during active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).

The Veteran's January 1962 service enlistment examination 
report showed normal upper extremity findings.  Additional 
service treatment records reflect that the Veteran suffered a 
right thumb injury in February 1963.  The right thumb was 
noted to be swollen and tender with a hematoma.  A February 
1963 X-ray report revealed that the right thumb was negative 
for fracture.  Thereafter, the Veteran's April 1967 service 
separation examination report again showed normal upper 
extremity findings.  

In a February 2006 statement from R. J. B., D.O. (Doctor of 
Osteopathy), it was noted that the Veteran complained of 
right thumb residuals including pain on palpation and motion 
as well as poor hand grip.  By visual examination, the doctor 
felt that the Veteran's thumb had progressed into 
osteoarthritis and that it was safe to say he had some 
tendon/ligament damage with muscle atrophy.  After reviewing 
the Veteran's claims file, he opined that the Veteran's 
service injury lead to his chronic thumb pain.  It was 
further noted that the Veteran's thumb dexterity 
deterioration has compromised his job due to lack of strength 
and chronic pain which is progressive in nature.

During his March 2009 hearing, the Veteran testified that he 
suffered a right thumb injury in service.  While indicating 
that he does not receive any current treatment for that 
claimed disability, the Veteran reported that he currently 
has decreased dexterity, loss of motion, and pain in his 
right thumb.  

In view of the totality of the evidence, including the 
Veteran's documented in-service right thumb injury, his 
current complaints of right thumb pain as well as loss of 
range of motion and dexterity, and the February 2006 private 
medical opinion as to etiology, the Board finds that the 
Veteran suffers from a current right thumb disability that is 
due to the right thumb injury during his active service.  
There is no evidence to the contrary.  Consequently, the 
Board finds that the evidence of record supports the claim 
and service connection for residuals of a right thumb injury 
is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Initial Rating for Left Ear Scar

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In this case, the Veteran has been assigned an initial 10 
percent rating for his service-connected left ear scar 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  
A 10 percent rating is the maximum rating assigned for 
superficial scars that are painful on examination.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).
To give the Veteran every consideration in connection with 
the matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.118 in rating the Veteran's left ear scar disability.  See, 
e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).

Under Diagnostic Code 7800, which pertains to disfigurement 
of the head, face, or neck, a 10 percent evaluation is 
warranted for one characteristic of disfigurement.  Visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement, is assigned a 30 percent evaluation.  Visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with four or five characteristics of 
disfigurement, is assigned a 50 percent evaluation.  An 80 
percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under § 4.118 are: a scar 5 or 
more inches (13 or more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39-sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39-sq. cm.).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note 1 (2008).

Diagnostic Codes 7801 and 7802 pertain to evaluations for 
scars located on areas other than the head, face, or neck.  
See 38 C.F.R. § 4.118, Diagnostic Code 7801, 7802 (2008).  A 
10 percent rating may be assigned for superficial, unstable 
scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
Diagnostic Code 7805 provides that scars are to be evaluated 
on the basis of any related limitation of function of the 
body part that they affect.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See 73 
Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. 
pt. 4).  These new criteria apply to applications for 
benefits received on or after October 23, 2008, or upon 
request from a Veteran who was rated under the applicable 
criteria before this date.  Id.  The Veteran's claim was 
received prior to this date and the Board has not received a 
request from the Veteran or his attorney to be rated under 
the revised criteria.  Hence, those rating criteria will not 
be addressed at this time.

The Veteran's January 1962 service enlistment examination 
report showed normal ear findings.  Additional service 
treatment records reflect that the Veteran suffered a left 
ear laceration while playing baseball in June 1965.  The 
Veteran received sutures for a l.5 centimeter horizontal 
laceration of pinna cartilage (through and through) of the 
left ear.  A June 1965 service treatment note detailed that 
the Veteran had fractured his left ear cartilage and that his 
left ear laceration was healing well.  Thereafter, the 
Veteran's April 1967 service separation examination report 
again showed normal ear findings.  

A post-service VA treatment note dated in December 2001 
detailed that the Veteran denied any significant ear 
problems.  

In a February 2006 statement from R. J. B., D.O., it was 
noted that the Veteran had residual left ear pain with a 
large scar that becomes unbearably painful in cold weather.  
After reviewing the Veteran's claims file, he opined that the 
Veteran's service injury lead to his chronic ear pain.  

In a January 2008 VA scars examination report, the Veteran 
complained of pain and skin breakdown with top ear scabbing 
as well as aching pain in his left ear with cold exposure.  
Physical examination findings were noted as 1.5 by 0.5 
centimeter scar on the superior rim of the left ear with 
tenderness to palpation, discoloration, and skin ulceration 
or breakdown over the scar.  It was further noted that there 
was no adherence to underlying tissue, limitation of motion 
or loss of function, underlying tissue damage, underlying 
tissue loss, elevation, depression, induration, 
inflexibility, or disfigurement of the head, face, or neck.  
The examiner diagnosed left ear scar from prior trauma.  

During his March 2009 hearing, the Veteran testified that his 
left ear is deformed.  He reported that his left ear scar 
scabs up, itches, is tender, sensitive at night, and 
susceptible to weather changes. 

Based on the evidence of record, the Board finds that the 
criteria for an initial evaluation in excess of 10 percent 
for a left ear scar have not been met at any time during the 
appeal period.  The Veteran's service-connected left ear scar 
does not warrant the assignment of an evaluation in excess of 
10 percent under Diagnostic Codes 7800 and 7805, as the scar 
residuals do not include any disfigurement, visible or 
palpable tissue loss, gross distortion or asymmetry of the 
ears, or cause any limitation of function according to the 
January 2008 VA examination report.  In addition, a 10 
percent rating is the maximum rating that may be assigned for 
superficial, unstable scars under Diagnostic Code 7803.  The 
Board has also considered whether staged ratings pursuant to 
Fenderson, supra. and Hart v. Mansfield, 21 Vet. App. 505 
(2007) were warranted, but concludes that the evidence does 
not support such a staged rating.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to his service-connected left ear scar that would 
take the Veteran's case outside the norm so as to warrant any 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for residuals of a right thumb injury is 
granted.

An initial rating in excess of 10 percent for a left ear scar 
is denied. 



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


